Beck, J.
1. The first ground of the amendment to the motion for a new trial, complaining of the admission of certain testimony, is not approved by the trial judge, and consequently will not be considered by this court.
2. Considering the scope of the evidence on the trial and the character of the same, the court did not err in overruling the ground of the motion based upon newly discovered evidence. Under the showing made, the court might well have held that due diligence was not used to-procure this evidence on the trial; and besides, the evidence was not of such a character as to show that it would probably produce a different result upon another trial. Young v. State, 56 Ga. 403; Berry v. State, 10 Ga. 511.
3. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concur.

Fulton superioiAction for damages. Before Judge Pendleton, court. May 9, 1912.
Lewis W. Thomas, for plaintiff in error.
Hewlett & Dennis, contra.